Title: From James Madison to John Armstrong, Jr., 2 August 1807
From: Madison, James
To: Armstrong, John, Jr.,Bowdoin, James



Gentlemen,
Department of State August 2d. 1807

Information has been received thro’ a channel justly claiming attention, that the people of West Florida meditate an effort to liberate themselves from the Spanish Government; and that with this view it is intended in case the pulse of this Government does not promise a taking them by the hand, to address themselves to the British Government.  No doubt is entertained of the ease with which the Spanish Garrisons can be overpowered.  All the external aid desired, relates solely to a subsequent support against the force which may be employed by Spain to regain possession.
This state of things demands equally the attention of Spain and the United States.  Hitherto Great Britain has not deemed it politic to direct any part of her moveable force, to the easy conquest of the Floridas; restrained, doubtless, less by any other consideration, than by the tendency of such a project to entangle her with the pretensions and policy of the United States, and endanger the harmony with them.  At the present crisis and particularly in the event of a war with the United States, there are obvious motives which may give a new turn to the British policy, and reduce the United States to the dilemma of either a prompt occupation of the territory in question between them and Spain, or of seeing it pass into the hands of a conqueror from whom it might not be got back by either, without an expence in the way of force or of exchange, which ought not to be hazarded.
It will rest with you to convey to the Spanish Government, in the mode least inconvenient, the impression which these circumstances and considerations ought to make on their Councils; and which, on one hand should stimulate Spain to an immediate concurrence in the plan of adjustment proposed by the U. States, and on another, prepare her and her ally for any sudden measures of fair precaution which the approach of war with Great Britain may prescribe to this Government.
As not foreign to this subject, I inclose you a correspondence between the Officer of the U States at Fort Stoddart and the Spanish Commandant at Mobille, concerning a very offensive refusal of passage to military supplies destined from New Orleans for our posts in that quarter, and a copy of my letter to Mr. Foronda, on the occurrence.  I have the honor to be &c

James Madison

